FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2012 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enersis S.A. Securities Register#175 Santiago, August 9, 2012 Ger. Gen. N°105/2012 Mr. Fernando Coloma C., Superintendent Superintendence of Securities and Insurance Av.Alameda Bernardo O’Higgins 1449 Santiago, CHILE Re: Notifies Significant Event To whom it may concern, Pursuant to articles 9 and 10, paragraph2 of Law18,045, on the Securities’ Market, and the provisions of General Norm 30 of the Superintendence, and in the exercise of the powers bestowed upon me, I hereby inform you of the following “Significant Event”: In its extraordinary meeting held today, the Board of Directors of EnersisS.A. decided on the following: 1. Notwithstanding its opposition with the legal arguments contained in Ordinary Official Letter18,684 issued by the Superintendence of Securities and Insurance on August3, 2012, the Board declared its intention to continue with the capital increase process which had been proposed by the controlling shareholder, supplementing such process with procedures that may be deemed appropriate for the purpose of compliance with the dispositions contained in TitleXVI of the Corporations’ Act. 2. As a consequence, the Board decided to postpone the summons to an Extraordinary Shareholders’ Meeting which had been planned for September13, 2012, until such date as may be determined opportunely. 3. Finally, the Board decided to summon a session for August22, 2012, with the purpose of adopting the decisions that may be deemed appropriate in compliance with these referenced procedures. Sincerely yours, Ignacio Antoñanzas A. Chief Executive Officer c.c.: Bolsa de Comercio de Santiago Bolsa Electrónica de Chile Bolsa de Corredores de Valparaíso Banco Santander Santiago – Bondholders Representative Banco Central de Chile Depósito Central de Valores Comisión Clasificadora de Riesgos SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:August 9, 2012
